                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

CARL ELMON HUNT                                      §

v.                                                   §   CIVIL ACTION NO. 6:18cv414
JON DOE, ET AL.                                      §


                                PARTIAL ORDER OF DISMISSAL


        The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge K. Nicole Mitchell. The Report and Recommendations of the Magistrate Judge,

which contain proposed findings of fact and recommendations for the disposition of the motions to
dismiss filed by the Defendants Troy Hornsby, H.H. Massey, Becky Wilbanks, and Judge Jack

Carter, as well as the Plaintiff’s motion for summary judgment. No objections to these Reports have

been filed. The Court is of the opinion that the findings and conclusions of the Magistrate Judge are
correct, and adopts same as the findings and conclusions of the court. It is accordingly

        ORDERED that the Plaintiff’s claims against Judge Carter, Randall Lee, Jennifer Bray, and

Genny Day are DISMISSED WITHOUT PREJUDICE until such time as Plaintiff can show his

criminal convictions have been overturned, expunged, or otherwise set aside. These Defendants are

dismissed as parties to the lawsuit. It is further

        ORDERED that the Plaintiff’s claims against the Defendants H.H. Massey, Troy Hornsby,

Becky Wilbanks, Robert Johnson, William Page, and John Span are DISMISSED WITHOUT

PREJUDICE. These defendants are DISMISSED as parties to the lawsuit. It is further

        ORDERED that the motions to dismiss filed by the Defendants Troy Hornsby (docket no.’s

45, 46, 47, and 48), H.H. Massey and Becky Wilbanks (docket no. 42) and Judge Carter (docket no.
44) are DENIED AS MOOT. Finally, it is


                                                     1
       ORDERED that the Plaintiff Carl Hunt’s motion for summary judgment (docket no. 53) is

DENIED. The dismissal of these claims and parties shall have no effect upon the remaining claims

in the lawsuit.

        SIGNED this the 4 day of March, 2020.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                               2
